        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 1 of 22
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 11, 2020
                             IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

BASIT MIAN,               §
              Plaintiff,  §
                          §
v.                        §                               CIVIL ACTION NO. 4:20-00536
                          §
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY, J.D.   §
POWER, and MITCHELL       §
INTERNATIONAL, INC.,      §
              Defendants. §


                                             MEMORANDUM AND ORDER
            Before the Court in this breach of contract and bad faith action are Progressive
County Mutual Insurance Company’s (“Progressive’s”) Motion to Dismiss or,
Alternatively, to Stay [Doc. # 19] (“Progressive’s Motion”) and J.D. Power’s and
Mitchell International, Inc.’s (collectively, the “Valuation Defendants”) Motion to
Dismiss Pursuant to Rule 12(b)(6) [Doc. # 21] (“Valuation Defendants’ Motion”).
Plaintiff Basit Mian (“Plaintiff”) has responded, 1 and Progressive and the Valuation
Defendants have replied.2 The Motions are ripe for decision. Base on the parties
briefing, pertinent matters of record, and relevant legal authority, the Court grants


1          Plaintiff’s Response in Opposition to Defendant Progressive’s Motion to Dismiss
           [Doc. # 33]; Plaintiff’s Response in Opposition to Defendants Mitchell
           International, Inc., and J.D. Power & Associates’ Motion to Dismiss [Doc. # 34].
2          Defendants J.D. Power and Mitchell International, Inc.’s Reply in Support of Their
           Motion to Dismiss Pursuant to Rule 12(B)(6) [Doc. # 37]; Defendant Progressive
           County Mutual Insurance Company’s Reply in Support of Its Motion to Dismiss or,
           alternatively, to Stay [Doc. # 38].




P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 2 of 22



in part and denies in part Progressive’s Motion and grants in part and denies in
part the Valuation Defendants’ Motion.
I.          BACKGROUND
            Plaintiff alleges in his Complaint the following facts, which the Court takes
as true for the purposes of the pending motions.3 Plaintiff is the former owner of a
2012 Mazda CX-9 (the “Vehicle”) that was damaged in a car accident on April 25,
2019. 4 Progressive issued an insurance policy to Plaintiff, which covered the
Vehicle and was in effect on April 25, 2019.5 Following the accident, Progressive
determined that the Vehicle was a “total loss.”6
           Plaintiff’s insurance policy with Progressive provided for the adjustment and
settlement of total loss claims on the basis of the “actual cash value” of his Vehicle.7
To determine the value of Plaintiff’s Vehicle, Progressive obtained a Work Center
Total Loss (“WCTL”) report for the Vehicle. 8
           WCTL reports were developed through a joint partnership between J.D.
Power and Mitchell International (“Mitchell”). 9 WCTL reports are prepared for
individual cars at the request of insurers, like Progressive. Each WCTL report uses

3          Plaintiff’s Original Petition [Doc. # 1-3] (“Complaint”).
4          Id. ¶¶ 17, 19.
5          Id. ¶ 18.
6          Id. ¶ 19. Vehicles are typically determined to be “total losses” when the estimated
           repair costs exceed either the value of the vehicle or 80% of the pre-crash value of
           the vehicle. Id. ¶ 54.
7          Id. ¶¶ 10, 21.
8          Id. ¶ 22.
9          Id. ¶ 28.


                                                2
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 3 of 22



the same five-step methodology: “Step 1 - Locate Comparable Vehicles, Step 2 -
Adjust Comparable Vehicles, Step 3 - Calculate Base Vehicle Value, Step 4 -
Calculate Loss Vehicle Adjustments, Step 5 - Calculate the Base Value.”10 Plaintiff
alleges that each of these steps is “statistically invalid and does not result in a proper
valuation for total loss vehicles in Texas.” 11 Plaintiff alleges that the condition
adjustments in WCTL reports are “wholly arbitrary and are not based on any
statistical, objective, valid, or verifiable data.” 12 Progressive typically refuses to
negotiate the value of total loss vehicles, and insureds have no practical choice other
than to accept the total loss payment based on the WCTL report.13
           The WCTL methodology produces values for total loss vehicles that are
significantly lower than those assigned by other valuation models, including NADA,
Black Book, Red Book, and Kelly Blue Book. 14 Plaintiff alleges that this fact is
known to Progressive, and is in fact why Progressive chooses to use WCTL reports
for the majority of its total loss claims in Texas. 15 By undervaluing its insureds’
cars, Progressive is able to pay less for its insureds’ total loss claims and save
millions of dollars.16



10         Id. ¶ 34; Exhibit B, WCTL report for Plaintiff’s Vehicle.
11         Complaint ¶ 35.
12         Id. ¶ 39.
13         Id. ¶¶ 59-60.
14         Id. ¶ 32.
15         Id. ¶¶ 37, 42.
16         Id. ¶ 40.


                                                3
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 4 of 22



            Other entities in the automobile industry, including car dealers, banks, and
other lenders, do not use WCTL reports to determine the value of used vehicles.17
Instead, these entities use industry-recognized guidebooks including NADA, Black
Book, Red Book, and Kelly Blue Book.18 Insurance companies have historically
used these guidebooks to determine the value of total loss vehicles.19 Many insurers
continue to use these guidebooks to determine whether a vehicle is a total loss.20
Insurers typically declare a vehicle to be a total loss if the repair costs exceed a
percentage of the pre-crash vehicle valuation. 21 It is normally in the insurer’s best
interest to establish a higher vehicle value for this purpose, so the cost of repair is a
smaller percentage of the pre-crash vehicle valuation. 22 However, approximately 20
years ago, Progressive and other insurers determined that they could save large
amounts of money by using WCTL reports that intentionally and substantially
undervalued their insureds’ vehicles. 23
           Progressive ordered a WCTL report for Plaintiff’s Vehicle following the April
2019 car accident. 24 The WCTL report for Plaintiff’s Vehicle stated that the car’s



17         Id. ¶ 51.
18         Id. ¶ 52.
19         Id. ¶ 53.
20         Id.
21         Id. ¶ 54.
22         Id. ¶ 55.
23         Id. ¶ 56.
24         Id. ¶ 24.


                                              4
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 5 of 22



pre-crash cash value was $8,364.60.25            This amount was calculated by first
determining the base value for the make and model of the Vehicle in the amount of
$10,437.84, and then performing a “condition adjustment” to account for the
condition of the Vehicle, which resulted in a reduction of $2,073.24. 26 Plaintiff
alleges that the condition adjustment is “statistically invalid” and wrongly deprived
him of $2,073.24. 27 Plaintiff alleges that the base value calculated as part of the
WCTL report for the Vehicle is also “statistically invalid,” but does not specify the
amount by which it undervalued the Vehicle. 28
            Plaintiff brings this action individually and on behalf of all persons and
entities that have made first-party claims since November 15, 2015 under an auto
insurance policy issued within the state of Texas by Progressive whose vehicles were
declared a total loss by Progressive and were valued using the WCTL. 29 Plaintiff
brings claims for breach of contract and bad faith against Progressive.30 Plaintiff
brings claims for tortious interference with performance of a contract and breach of
contract arising from Plaintiff’s status as a third-party beneficiary against the




25         Id.
26         Id.
27         Id.
28         Id. ¶ 25.
29         Id. ¶ 74.
30         Id. ¶¶ 90-103.


                                             5
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 6 of 22



Valuation Defendants.31 Plaintiff brings claims for civil conspiracy against all
defendants.32
II.        MOTION TO DISMISS STANDARD
            A motion to dismiss under Rule 12(b)(6) is viewed with disfavor and is rarely
granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington
v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint
must be liberally construed in favor of the plaintiff, and all facts pleaded in the
complaint must be taken as true. Harrington, 563 F.3d at 147. The complaint must,
however, contain sufficient factual allegations, as opposed to legal conclusions, to
state a claim for relief that is “plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).
            When there are well-pleaded factual allegations, a court should presume they
are true, even if doubtful, and then determine whether they plausibly give rise to an
entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a
plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his
legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Additionally,
regardless of how well-pleaded the factual allegations may be, they must
demonstrate that the plaintiff is entitled to relief under a valid legal theory. See
Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d
1059, 1061 (5th Cir. 1997).
III.       DISCUSSION
            The Court first discusses Progressive’s Motion, and then turns to the
Valuation Defendants’ Motion.


31         Id. ¶¶ 104-120.
32         Id. ¶¶ 121-127.

                                              6
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 7 of 22



            A.         Progressive’s Motion
            Progressive moves to dismiss all of Plaintiff’s claims against it or, in the
alternative, to stay the case under the primary jurisdiction doctrine. The Court will
first discuss Plaintiff’s claims against Progressive and then address the applicability
of the primary jurisdiction doctrine.
                        1.          Breach of Contract
            Plaintiff alleges that Progressive’s use of WCTL in settling his claim
constituted a breach of contract. To state a claim for breach of contract, a plaintiff
must allege “(1) the existence of a valid contract; (2) performance or tendered
performance by the plaintiff; (3) breach of the contract by the defendant; and (4)
damages sustained by the plaintiff as a result of the breach.” Mullins v. TestAmerica,
Inc., 564 F.3d 386, 418 (5th Cir. 2009) (quoting Aguiar v. Segal, 167 S.W.3d 443,
450 (Tex. Ct. App.—Houston [14th Dis.] 2005, pet. denied)). “Texas law does not
require” a plaintiff identify the “specific contract sections that it contend[s] were
breached.” Baker Hughes Proces and Pipeline Svcs. L.C.C. v. UE Compression,
LLC, 938 F.3d 661, 666 n.3 (5th Cir. 2019) (citing Bowen v. Robinson, 227 S.W.3d
86, 94 (Tex. App.—Houston [1st Dist.] 2006, pet. denied)). However, “if the court
is unable to identify one or more specific contractual provisions at issue, then the
‘plaintiffs fail to allege enough facts about the terms of a contract to raise their right
to relief above the speculative level.’” Hong Kong Aroma Star Int’l LLC v. Elta MD
Inc., NO. 3:18-CV-2228-G, 2019 WL 2357529, at *4 (N.D. Tex. June 4, 2019)
(citation omitted).
           Here, Plaintiff alleges that Progressive breached its obligation to pay him the
cash value of his totaled vehicle. Plaintiff alleges that Progressive’s use of the
WCTL methodology caused Progressive to substantially undervalue his vehicle and
offer him less than its actual cash value. Progressive argues that Plaintiff has failed
to state a claim for breach of contract because he has not specifically identified the
                                                         7
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 8 of 22



contract provision Progressive is alleged to have breached and because Plaintiff has
not specifically alleged the amount he claims Progressive underpaid him.
            Progressive’s first argument fails. Plaintiff’s complaint states that his policy
with Progressive “required Progressive to pay the ‘actual cash value’ of the total loss
to the Vehicle under Section IV ‘Damage to Vehicle,’ including ‘Limits of
Liability’” and that “Progressive has failed to pay Actual Cash Value as required by
its Policy to Plaintiff.” 33 These allegations are sufficient to identify the contract
provision Plaintiff alleges Progressive breached.
           Progressive’s second argument—that Plaintiff has not specifically alleged the
amount by which he was underpaid—fails as well. Progressive’s argument centers
around the contention that Plaintiff did not explicitly allege in his Complaint how
much he thinks Progressive should have paid him for his claim and did not explicitly
allege that he accepted Progressive’s offer. However, these facts can be inferred
through a liberal construction of Plaintiff’s Complaint.
            The Complaint alleges that Progressive “wrongly deprived Plaintiff of
$2,073.24” through the condition adjustment in the WCTL report for his Vehicle.34
Progressive argues that this allegation does not establish the amount by which
Plaintiff argues he was underpaid because Plaintiff challenges not only the condition
adjustment in the WCTL report, but also the WCTL report’s calculation of his
Vehicle’s base value, from which the condition adjustment was deducted. Plaintiff
claims that the methodology used to calculate base value in WCTL reports is
“statistically invalid,” but does not allege that the base value calculated for his



33         Complaint ¶¶ 21, 93.
34         Complaint ¶ 24.


                                                8
P:\ORDERS\1-2020\536MDism.docx 200610.2354
        Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 9 of 22



Vehicle was necessarily incorrect. 35 Construed liberally and in the light most
favorable to Plaintiff, the Complaint states that Progressive’s use of the WCTL
methodology as a whole wrongly deprived Plaintiff of $2,073.24. Additionally, it
can be fairly inferred that Plaintiff accepted Progressive’s offer of the amount stated
in the WCTL report from his allegation that Progressive’s reliance on the WCTL
report caused him to be underpaid. Plaintiff has stated a claim against Progressive
for breach of contract.
                       2.          Bad Faith
           Plaintiff alleges that Progressive’s use of the WCTL methodology in settling
claims constitutes bad faith. In Texas, a bad faith claim is “more commonly called
a breach of duty of good faith and fair dealing claim.” Carroll v. State Farm Mut.
Auto. Ins. Co., No. 4:18-CV-458-A, 2018 WL 4100939, at *2 (N.D. Tex. Aug. 28,
2018) (citing Universe Life Ins. Co. v. Giles, 950 S.W.2d 48, 50-51 (Tex. 1997)).
The duty of good faith and fair dealing “does not arise from the provisions of the
insurance contract, but is an obligation imposed by law as the result of a special
relationship between the insurer and the insured, and it is thus separate from a claim
for breach of the underlying insurance contract.” Hudgens v, Allstate Texas Lloyd’s,
No. H–11–2716, 2012 WL 2887219, at *6 (S.D. Tex. July 13, 2012) (citing Viles v.
Security Nat'l Ins. Co., 788 S.W.2d 566, 567 (Tex. 1990)). In order to state a claim
for bad faith against an insurer, plaintiff must allege “that a carrier failed to attempt
to effectuate a settlement after its liability has become reasonably clear” or failed to
pay a claim where “the insurer knew or should have known that it was reasonably
clear that the claim was covered.” Giles, 950 S.W.2d at 55-56. An insurer may also
act in bad faith by failing to conduct a reasonable investigation of its insureds’
claims. Higginbotham v. State Farm Mut. Auto. Ins. Co., 103 F.3d 456 (5th Cir.

35         Id.

                                               9
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 10 of 22



1997). Insurers may use third-party experts to investigate or determine the value of
claims, but an insurer’s reliance on a third-party’s report will not shield the insurer
from liability for bad faith “if the insurer had some reason to doubt the report.” City
of Keller v. Wilson, 168 S.W.3d 802, 818 (Tex.2005) (quoting State Farm Lloyds v.
Nicolau, 951 S.W.2d 444, 448 (Tex. 1997)); Nicolau, 951 S.W.2d at 448–49 (finding
insurer acted in bad faith by hiring expert it knew would not fairly investigate
insured’s claim).
            Progressive argues that Plaintiff has not stated a claim for bad faith because
he does not allege Progressive denied his claim, delayed paying his claim, or failed
to reasonably investigate liability for his claim. At most, Progressive argues,
Plaintiff has alleged a dispute about the extent of coverage, which does not amount
to bad faith. In response, Plaintiff argues that Progressive’s reliance on WCTL
reports constitutes a failure to reasonable investigate his claim because Progressive
knows those reports tend to undervalue its insureds’ vehicles.
            Here, Plaintiff alleges that Progressive acted in bad faith by using valuation
reports to intentionally and improperly reduce payment to insureds whose vehicles
have been deemed total losses. 36 Plaintiff alleges that Progressive relies on the
WCTL methodology to value total loss vehicles even though it knows the WCTL
methodology is “statistically invalid.” 37 Plaintiff has alleged that the valuations
produced by the WCTL methodology are substantially lower than those produced
by industry-standard guidebooks or methodologies, that other “players” in the
automotive industry do not use WCTL methodology to value used cars, and that
Progressive uses the WCTL methodology to value its insureds’ total loss auto claims

36         Complaint ¶¶ 98-101.
37         Id. ¶¶ 98-99.


                                              10
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 11 of 22



because it produces lower values than other available methods.38 Plaintiff has stated
a claim for bad faith against Progressive.
                        3.         Civil Conspiracy
            Plaintiff alleges that Progressive is also liable for civil conspiracy because it
worked with the Valuation Defendants to develop the WCTL methodology and
apply it to his claim. “To establish a civil conspiracy, the Plaintiff must show that
the Defendants agreed on a goal or a course of action, and that one of them
committed an unlawful, overt act in furtherance of the goal or course of action. . . .
Additionally, since civil conspiracy is a derivative tort, the Plaintiff must show that
the Defendants were liable for some underlying tort in order to prevail on this cause
of action.” Ball v. United Parcel Service, Inc., No. H–10–1253, 2011 WL 1642148,
at *2 (S.D. Tex. Apr. 29, 2011); see also Agar Corp., Inc. v. Electro Circuits Int’l,
LLC, 580 S.W.3d 136, 142 (Tex. 2019).
            Progressive argues that Plaintiff’s civil conspiracy claim should be dismissed
because he has failed to allege an underlying tort and any cognizable damages.
Progressive’s arguments are not persuasive. As discussed above, Plaintiff has stated
a claim for bad faith, a tort which may support his civil conspiracy claim. 39 Plaintiff
has also alleged that he was deprived of $2,073.24 as a result of Progressive’s bad
faith. Plaintiff has stated a claim for civil conspiracy.




38         Id.¶¶ 32, 51, 58.
39         As discussed below, Plaintiff’s claim against the Valuation Defendants for tortious
           interference with contract also constitutes an underlying tort supporting his civil
           conspiracy claim. Tilton v. Marshall, 925 S.W.2d 672, 281 (Tex. 1996) (“a
           defendant’s liability for conspiracy depends on participation in some underlying tort
           for which the plaintiff seeks to hold at least one of the named defendants liable.”).

                                                      11
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 12 of 22



                        4.         Primary Jurisdiction
            Progressive argues that, to the extent Plaintiff has stated a claim, the case
should be stayed under the primary jurisdiction doctrine. “Primary jurisdiction is a
judicially created doctrine whereby a court of competent jurisdiction should dismiss
or stay an action pending a resolution of some portion of the action by an
administrative agency.” Wagner & Brown v. ANR Pipeline Co., 837 F.2d 199, 201
(5th Cir. 1988). Primary jurisdiction “is essentially a form of abstention,” under
which “a district court with subject matter jurisdiction may, under appropriate
circumstances, defer to another forum, such as an administrative agency, which also
has non-exclusive jurisdiction, based on its determination that the benefits of
obtaining aid from that other forum outweigh the need for expeditious litigation.”
Occidental Chem. Corp. v. Louisiana Pub. Service Com’n, 810 F.3d 299, 302
(5th Cir. 2016).
            “No fixed formula exists for applying the doctrine of primary jurisdiction.”
United States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956). Primary jurisdiction “is
a flexible doctrine to be applied at the discretion of the district court.” Wagner &
Brown v. ANR Pipeline Co., 837 F.2d 199, 201 (5th Cir. 1988) (citing El Paso
Natural Gas Co. v. Sun Oil Co., 708 F.2d 1011, 1020 (5th Cir. 1983)). The Fifth
Circuit has recognized that agency referral is favored if “(a) it will promote even-
handed treatment and uniformity in a highly regulated area, or when sporadic action
by federal courts would disrupt an agency’s delicate regulatory scheme; or (b) the
agency possesses expertise in a specialized area with which the courts are relatively
unfamiliar.” Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 811 (5th Cir. 2011).
            Here, Progressive argues that Plaintiff’s claims involve complex questions
about the appropriate methodology for determining the cash value of total loss
vehicles. Progressive claims that these “technical and intricate” questions about the
validity of the WCTL methodology are better suited for resolution by the Texas
                                                     12
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 13 of 22



Department of Insurance (“TDI”) than the courts. In response, Plaintiff argues that
this case is a straightforward claim for breach of contract, coupled with extra-
contractual claims for bad faith and conspiracy, and agency expertise is not needed
to resolve his claims.
           Progressive’s argument is persuasive. Plaintiff’s claims are predicated on a
finding that the WCTL methodology does not yield the actual cash value of total loss
vehicles. Determining the appropriate methodology to calculate the cash value of
total loss vehicles is squarely within the regulatory authority delegated to the TDI.
The Texas Legislature has established a detailed statutory scheme governing he
insurance industry, including auto insurance. See TEX. INS. CODE ANN. § 541.001
et seq. Specifically, the Legislature has delegated to TDI the authority to “administer
and enforce” the Texas Insurance Code and “adopt and enforce reasonable rules”
governing insurance practices, including claims settlement practices.                        Id.
§§ 541.401, 542.014.                         The TDI is staffed with experts trained in handling
complicated insurance problems, which “involve many more complex issues than
simple contract interpretation.” Beacon Nat’l Ins. Co. v. Montemayor, 86 S.W.3d
260, 272 (Tex. Ct. App.—Austin 2002, no pet.).
            Moreover, interests of uniformity weigh in favor of staying the case under the
primary jurisdiction doctrine. The Supreme Court of Texas has recognized that
uniform application of laws and regulations is particularly important in the insurance
industry, especially where, as here, the policy provision or practice is used by
different insurers across the state. See National Union Fire Ins. Co. v. CBI Indus.,
907 S.W.2d 517, 522 (Tex.1995). Plaintiff’s Complaint alleges that insurers other
than Progressive also use WCTL reports to settle claims by their insureds. 40 There
is a risk that courts and juries may reach inconsistent results in determining whether

40         Complaint ¶¶ 56, 123.

                                                          13
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 14 of 22



the WCTL methodology is reliable way to determine cash value of total loss
vehicles. For example, even if the WCTL methodology undervalued Plaintiff’s
Vehicle as he alleges, it may not systematically undervalue all makes and models of
cars in all conditions. Because Plaintiff’s claims “potentially impact all insurers
writing [automobile] coverage in Texas” and could lead to inconsistent results they
should “first be addressed in a broader administrative proceeding.” Beacon, 86
S.W.3d at 272.
            Plaintiff argues that this case is analogous to Tolar v. Allstate Texas Lloyd’s
Company, 772 F. Supp. 2d 825, 828-29 (N.D. Tex. 2011). There, a group of insureds
brought a class action breach of contract claim arising out of storm damage to
property insured by Allstate. Plaintiffs argued that Allstate breached their policy
terms by depreciating general contractor overhead, profit and sales tax in calculating
the actual cash value for payment of claims. Id. at 831. The court rejected Allstate’s
argument that the case should be stayed under the primary jurisdiction doctrine
because it was “a straightforward contract interpretation case which d[id] not involve
particularly complex issues under the purview of the TDI.” Id. at 833.
            Tolar is readily distinguishable because the policies at issue there
“unambiguously allow[ed]” for the depreciation of general contractor overhead,
profit and sales tax. Id. Thus, Tolar was in fact a straightforward breach of contract
case. Here, on the other hand, Plaintiff’s claims ultimately turn on the validity of a
complex method for adjusting and settling claims. Furthermore, the methodology at
issue here is used by multiple other insurers, necessitating the type of uniform and
consistent rule that TDI is better equipped to provide. Plaintiff’s claims against
Progressive are stayed under the primary jurisdiction doctrine.
            B.          The Valuation Defendants’ Motion
            The Valuation Defendants move to dismiss Plaintiff’s claims against them for
tortious interference with contract, breach of contract, and civil conspiracy.
                                               14
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 15 of 22



                        1.         Tortious Interference
           Plaintiff claims that the Valuation Defendants tortuously interfered with his
contract with Progressive by developing a valuation system designed to
systematically undervalue vehicles. “The elements of a cause of action for tortious
interference with a contract are: (1) the existence of a contract subject to interference,
(2) the occurrence of an act of interference that was willful and intentional, (3) that
the act was a proximate cause of the plaintiff’s damage, and (4) that actual damage
or loss occurred.” Central States Logistics, Inc. v. BOC Trucking, LLC, 573 S.W.3d
269, 278 (Tex. App.—Houston [1st Dist.] 2018, pet. denied]) (citing Holloway v.
Skinner, 898 S.W.2d 793, 795–96 (Tex. 1995)). The Valuation Defendants argue
that Plaintiff’s tortious interference claim should be dismissed because Plaintiff has
not plausibly alleged that the Valuation Defendants knew about his contract with
Progressive and has not alleged that the Valuation Defendants intended to interfere
with that contract. The Court will consider each argument in turn.
           To establish the element of intent, a plaintiff must show that the interfering
party had actual knowledge of the contract and plaintiff’s interest in it or knowledge
of facts and circumstances that would lead a reasonable person to believe the
existence of the contract and Plaintiff’s interest in it. Dickens v. Jason C. Webster,
P.C., No. 05-17-00423-CV, 2018 WL 6839568, at *7 (Tex. App.—Dallas Dec. 31,
2018, no pet.). Here, Plaintiff has expressly alleged facts that the Valuation
Defendants knew Progressive entered into insurance policies with its insureds and
had actual knowledge of Plaintiff’s identity.41 Taken as true and construed in the



41         Complaint ¶ 106, ¶ 107 (“J.D. Power and Mitchell had actual knowledge of the
           identity of Plaintiff and each Texas Class member as Progressive insured. This
           knowledge is demonstrated by the fact that J.D. Power and Mitchell prepared the
           Plaintiff’s WCTL Report, which specifically identified Plaintiff and valued

                                                      15
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 16 of 22



light most favorable to Plaintiff, the Court cannot conclude as a matter of law that
these allegations are insufficient to establish that the Valuation Defendants had
actual or constructive knowledge of Progressive’s insurance contracts with insureds,
or that such constructive knowledge is insufficient to state a claim for relief at this
preliminary stage in the case.
           The Valuation Defendants also argue that Plaintiff has not alleged that they
intentionally interfered in his contract with Progressive. “To establish a willful and
intentional act of interference, there must be evidence that the defendant was more
than a willing participant—the defendant must have knowingly induced one of the
contracting parties to breach its obligations under a contract.” Lazer Spot, Inc. v.
Hiring Partners, Inc., 387 S.W.3d 40, 53 (Tex. App.—Texarkana 2012, pet. denied).
Merely inducing a party to exercise rights under a contract does not amount to
tortious interference. ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426, 431 (Tex.
1997) (finding that actions could not be tortious interference as a matter of law where
the contract in question specifically allowed for those actions); Greenville Automatic
Gas Co. v. Automatic Propane Gas and Supply, LLC, 465 S.W.3d 778, 787 (Tex.
App.—Dallas 2015, no pet.) (hiring of competitor’s employee could not be tortious
interference with employment agreement between competitor and employee where
agreement was for at-will employment without non-compete restrictions); Lazer
Spot, Inc., 387 S.W.3d at 53 (same).
           Here, Plaintiff alleges that the Valuation Defendants “knowingly and
intentionally s[old] to Progressive a statistically invalid and wholly arbitrary total
loss valuation product for the specific purpose of enabling Progressive to underpay



            Plaintiff's Vehicle. The same is true for the WCTL Reports of the other Texas Class
            Members.”).


                                                16
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 17 of 22



the claims of total loss insureds, including Plaintiff.” 42 Taken as true and construed
in the light most favorable to Plaintiff, these allegations establish that the Valuation
Defendants knowingly and intentionally induced Progressive to breach its contract
with Plaintiff. While further factual development on this point will be necessary,
Plaintiff need not plead the Valuation Defendants’ intent with specificity at this early
stage. 43 Taken as true and construed in the light most favorable to Plaintiff, the
allegations in Plaintiff’s Complaint are sufficient at this preliminary stage to state a
claim against the Valuation Defendants for tortious interference.
                        2.          Breach of Contract
            Plaintiff brings a claim for breach of contract against the Valuation
Defendants under the theory that he was a third-party beneficiary to the contract
between the Valuation Defendants and Progressive to provide Progressive with
WCTL reports. Under Texas law, third-parties may enforce the terms of a contract
if they are either a donee or creditor beneficiary of the contract, and not someone
who is only benefitted incidentally by performance of the contract. MCI Telecomms.
Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 651 (Tex. 1999) (“One is a donee
beneficiary if the performance promised will, when rendered, come to him as a pure
donation. . . . If, on the other hand, that performance will come to him in satisfaction


42         Complaint ¶ 110.
43         Compare Richardson v. Progressive Am. Ins. Co., No: 2:18-cv-715-FtM-99MRM,
           2019 WL 2287955, at *6 (M.D. Fla. May 29, 2019) (finding in a similar case that
           Mitchell’s and J.D. Power’s argument that plaintiffs had not sufficiently alleged
           tortious interference “c[ould] be easily disposed of” because “plaintiffs expressly
           allege that J.D. Power and Mitchell had knowledge that Progressive entered into
           insurance policies with its insureds and that defendants acted intentionally.”); with
           Jones v. Progressive Cas. Ins. Co., No. 16-CV-06941-JD, 2018 WL 4521919, at
           *12 (N.D. Cal. Sept. 19, 2018) (dismissing claim for tortious interference where
           plaintiff made no allegations “that Mitchell intended to disrupt his policy with
           Progressive, or knew that interference was likely to occur.”).

                                                         17
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 18 of 22



of a legal duty owed to him by the promisee, he is a creditor beneficiary. . . . [T]his
duty may be an ‘indebtedness, contractual obligation or other legally enforceable
commitment’ owed to the third party.”) (citations omitted). “The fact that a person
is directly affected by the parties’ conduct, or that he may have a substantial interest
in a contract’s enforcement, does not make [a party] a third-party beneficiary.”
Maddox v. Vantage Energy, LLC, 361 S.W.3d 752, 757 (Tex. App.—Fort Worth
2012, pet. denied). The contracting parties’ intention to “confer a direct benefit to a
third party must be clearly and fully spelled out or enforcement by the third party
must be denied.” Id. Under Texas law, courts presume that parties contract only for
their own benefit. Basic Capital Mgmt., Inc. v. Dynex Commercial, Inc., 348 S.W.3d
894, 900 (Tex. 2011). “All doubts must be resolved against conferring third-party
beneficiary status.” Tawes v. Barnes, 340 S.W.3d 419, 425 (Tex. 2011).
           The Valuation Defendants argue that Plaintiff’s breach of contract claim
against them should be dismissed because he has not plausibly alleged that he was a
third-party beneficiary to any contract between Progressive and the Valuation
Defendants. The Valuation Defendants also argue that Plaintiff’s allegations on this
point are inherently contradictory because Plaintiff claims to be a beneficiary of an
agreement he also claims was designed to undervalue his Vehicle.
           The Valuation Defendants’ arguments are persuasive. Plaintiff’s barebones
allegation that he and the putative class members “are intended beneficiaries of the
Agreement between Progressive and Mitchell” is insufficient to overcome the
presumption against third-party beneficiaries under Texas law. Complaint ¶ 116;
Basic, 348 S.W.3d at 900. The fact that Plaintiff might derive some incidental
benefit from Progressive’s outsourcing of total loss valuations is insufficient to make




                                             18
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 19 of 22



him a third-party beneficiary to that contract. See Maddox, 361 S.W.3d at 757.44
Plaintiff’s breach of contract claims against the Valuation Defendants are dismissed
without prejudice.
                       3.          Civil Conspiracy
           As discussed above, to state a claim for civil conspiracy, Plaintiff must allege
that “Defendants agreed on a goal or a course of action, and that one of them
committed an unlawful, overt act in furtherance of the goal or course of action.”
Ball, 2011 WL 1642148, at *2. The Valuation Defendants argue that Plaintiff’s civil
conspiracy claim should be dismissed because it sounds in fraud and fails to satisfy
the heightened pleading standards of Federal Rule of Civil Procedure 9(b)
(“Rule 9(b)”). In response, Plaintiff argues that his conspiracy claim is not based on
an underlying fraud and is thus not subject to the requirements of Rule 9(b).
            Rule 9(b) requires that “[i]n alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake.” Civil conspiracy to
commit a tort that sounds in fraud must be pleaded with particularity in accordance
with Rule 9(b). Castillo v. First City Bancorporation of Texas, Inc., 43 F.3d 953,
961 (5th Cir. 1994). Additionally, Rule 9(b) applies to all allegations of fraudulent
conduct, “whether part of a claim of fraud or not.” Lone Star Ladies Inv. Club v.
Schlotzsky’s, Inc., 238 F.3d 363, 368 (5th Cir. 2001); American Realty Trust, Inc. v.
Travelers Cas. & Sur. Co. of Am., 362 F. Supp. 2d 744, 751 (N.D. Tex. 2005).

44         Notably, Plaintiff’s allegations in this regard are inherently contradictory. Plaintiff
           claims to be a beneficiary to an agreement among J.D. Power, Mitchell, and
           Progressive to provide WCTL reports for total loss claims by Progressive’s
           insureds, but also claims that WCTL reports systematically undervalue vehicles, and
           that the agreement among Defendants is part of a “wrongful and improper scheme”
           that caused him harm. The Court does not decide whether such fundamentally
           contradictory allegations pass muster. But see Associated Builders, Inc. v. Ala.
           Power Co., 505 F.2d 97, 100 (5th Cir. 1974); Rosas v. Bexar County, No. 5:14-CV-
           1082-DAE, 2015 WL 1955406, at *5 (W.D. Tex. Apr. 29, 2015).

                                                      19
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 20 of 22



            Either Plaintiff’s claim against Progressive for bad faith or Plaintiff’s claim
against the Valuation Defendants for tortious interference with contract
independently constitutes an underlying tort that supports his civil conspiracy claim
against Defendants for purposes of the motions to dismiss. See Tilton, 925 S.W.2d
at 281 (“a defendant’s liability for conspiracy depends on participation in some
underlying tort for which the plaintiff seeks to hold at least one of the named
defendants liable.”). Federal courts in Texas have held that the requirements of Rule
9(b) apply to bad faith claims against insurers under the Texas Insurance Code and
common law. 45 Rule 9(b) also applies to claims for tortious interference based on
fraudulent misrepresentation. 46
            Plaintiff has properly stated a civil conspiracy claim under the heightened
pleading requirements of Rule 9(b). Plaintiff has alleged with sufficient specificity


45         See Ripley v. State Farm Lloyds, No. 4:19-CV-1066-A, 2020 WL 1643400, at *2
           n.2 (N.D. Tex. Apr. 1, 2020) (“Plaintiffs argue that Rule 9(b) does not apply [to bad
           faith claims]. They are mistaken.”); Trejo v. Allstate Fire and Cas. Ins. Co., SA-
           19-CV-00180-FB-ESC, 2019 WL 4545614, at *7 (W.D. Tex. Sept. 19, 2019)
           (finding that plaintiff’s bad faith claim under Texas Insurance Code was subject to
           Rule 9(b)); Jones v. Allstate Vehicle and Prop. Ins. Co., No. 4:17-CV-00199-ALM-
           CAN, 2017 WL 3276384, at *2 n.1 (E.D. Tex. July 13, 2017) (“[T]he Court assumes
           that Plaintiff’s bad faith and statutory claims are governed by the Rule 9(b) pleading
           standards.”); Frith v. Guardian Life Ins. Co. of Am., 9 F. Supp. 2d 734, 742 (S.D.
           Tex. 1998) (“Claims alleging violations of the Texas Insurance Code and the
           Deceptive Trade Practices Act . . . are subject to the requirements of Rule 9(b).”).
46         Rail Scale, Inc. v. Balanced Railscale Certification, LLC, No. 2:15-CV-02117-RSP,
           2017 WL 319077, at *4 (E.D. Tex. Jan. 23, 2017) (finding that counterclaim for
           tortious interference based on alleged fraudulent misrepresentation satisfied the
           requirements of Rule 9(b) where defendants identified the “who, what, when,
           where, and how” of the alleged fraudulent statement); Leonardo Worldwide Corp.
           v. Pegasus Soluctions, Inc., No. 3:14-CV-2660-N, 2015 WL 13469916, at *2 (N.D.
           Tex. Jan. 9, 2015) (explaining that Rule 9(b) does not apply to a claim for tortious
           interference where the claim does not rest on a fraudulent misrepresentation).


                                                 20
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 21 of 22



the circumstances surrounding the underlying bad faith and tortious interference
claims, namely, that the Valuation Defendants provided Progressive with
intentionally inaccurate WCTL methodology to generate reports about insureds’
cars’ values with the intent Progressive use those reports to underpay its insureds.
Plaintiff has also alleged with specificity a meeting of the minds among Defendants,
specifically, the agreement between Progressive and the Valuation Defendants for
use of WCTL reports. Plaintiff has stated a claim under the heightened pleading
standard of Rule 9(b) for civil conspiracy against the Valuation Defendants. 47
IV.         CONCLUSION
            Plaintiff has stated claims for breach of contract and bad faith against
Progressive and a claim for civil conspiracy against all defendants. However,
Plaintiff’s claims raise complex questions about the proper method for valuing
vehicles judged to be total losses. Courts and juries could come to differing
conclusions about this question, but the public interest requires a uniform, consistent
answer. The case is stayed so that the TDI may first determine whether the WCTL
methodology is an appropriate means of calculating the pre-crash cash value of total
loss vehicles. For the foregoing reasons it is
            ORDERED that Progressive’s Motion is granted in part and denied in
part. Plaintiff has stated claims against Progressive for breach of contract, bad faith,
and civil conspiracy.                        However, these claims are stayed under the primary
jurisdiction doctrine. It is further
            ORDERED that the Valuation Defendants’ Motion is granted in part and
denied in part. Plaintiff’s claims against the Valuation Defendants for breach of


47         Although Progressive does not raise the issue in its briefing, the Court finds that
           Plaintiff has satisfied the requirements of Rule 9(b) in pleading his bad faith and
           civil conspiracy claim against Progressive for the reasons detailed above.

                                                          21
P:\ORDERS\1-2020\536MDism.docx 200610.2354
       Case 4:20-cv-00536 Document 43 Filed on 06/11/20 in TXSD Page 22 of 22



contract are dismissed without prejudice. Plaintiff has stated claims against the
Valuation Defendants for tortious interference with contract and civil conspiracy.
However, these claims are stayed under the primary jurisdiction doctrine. It is
further
           ORDERED that on or before July 10, 2020, Plaintiff must file with the Texas
Department of Insurance an administrative complaint against Progressive based on
Progressive’s use of the WCTL methodology to value Plaintiff’s Vehicle. Plaintiff
shall file with the Court on or before July 17, 2020 a status report attaching a copy
of his administrative complaint against Progressive. Plaintiff’s failure to timely file
an administrative complaint against Progressive or to file a copy of any such
complaint with the Court will result in his claims being dismissed without prejudice.
It is further
            ORDERED that Plaintiff and Progressive shall submit a joint status report
regarding the progress of Plaintiff’s administrative complaint and any rulings by TDI
every 90 days thereafter.
                                           11th day of June, 2020.
            SIGNED at Houston, Texas, this ____




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




                                              22
P:\ORDERS\1-2020\536MDism.docx 200610.2354
